DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuboshima (U.S. Pub. No. 2006/0179826) in view of Mahato (U.S. Pat. No. 11,015,540).
Regarding claims 1 and 17, Kuboshima discloses A PM amount estimation device comprising: 
a storage device (pargraph 43 discloses ROM); and 
an execution device (51), 
wherein the PM amount estimation device is applied to a filter (4) that collects PM from exhaust gas discharged to an exhaust passage of an internal combustion engine (1), 
the storage device is configured to store mapping data that is data defining a mapping that outputs a PM amount collected by the filter (disclosed in paragraph 43), the mapping having a flow rate variable (‘’V’) and at least one of an intake air temperature variable (disclosed in paragraph 46 all the data points are corrected using intake temperature) and a wall surface variable (IAT option addressed) as an input, 
the intake air temperature variable being a variable related to a temperature of air drawn into the internal combustion engine, 
the wall surface variable being a variable related to a cylinder wall surface temperature of the internal combustion engine, and 
the flow rate variable being a variable indicating a flow rate of a fluid entering the filter, and 
the execution device is configured to execute: 
an acquiring process for acquiring the flow rate variable and at least one of the intake air temperature variable and the wall surface variable, 
a PM amount calculation process for calculating the PM amount based on the output of the mapping having the data acquired by the acquiring process as the input (fig. 4).
Kuboshima does not disclose the limitations that are disclosed by Mahato.
Mahato, which deals in engine exhaust, teaches the mapping data includes data learned by machine learning (when machines are given information they are learning) the input of the mapping includes an increase variable (col. 6, line 34 air to fuel ratio), 
the increase variable being a variable that is an increase amount of a required injection amount with respect to a base value (the reference inputs total fuel col. 6, lines 34 which is an obvious deviation from this that inputs base value + increase which equals total fuel) of a fuel amount calculated for making an air-fuel ratio of an air-fuel mixture in a combustion chamber a target air-fuel ratio (air to fuel ratio is a variable that would indicate an amount of rich combustion when measured by an oxygen sensor as disclosed being used in the sensors ‘70’ this would measure the amount of rich degree); 
the acquiring process includes a process for acquiring the increase variable; and 
the PM amount calculation process is a process for calculating the PM amount based on the output of the mapping in which the increase variable is further included in the input to the mapping (col. 6, lines 21-55 discloses how operating conditions of the engine produce an expected condition like PM levels).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kuboshima with the additional inputs of Mahato because these operating conditions produce the expected conditions of PM production (col. 6, lines 40-45).
Regarding claim 3 which depends from claim 1, Kuboshima discloses wherein the acquiring process includes a process for acquiring an action point variable, which is a variable defining an action point of the internal combustion engine, as the flow rate variable (paragraph 49 discloses keeping track of fuel quantity).
Regarding claim 4 which depends from claim 1, Kuboshima does not disclose the limitations of claim 4
Mahato, which deals in engine exhaust, teaches wherein: the input of the mapping includes an ignition variable (col. 6, line 34)
that is a variable related to an ignition timing; 
the acquiring process includes a process for acquiring the ignition variable; and 
the PM amount calculation process is a process for calculating the PM amount based on the output of the mapping in which the ignition variable is further included in the input to the mapping (col. 6, lines 21-55 discloses how operating conditions of the engine produce an expected condition like PM levels).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kuboshima with the additional inputs of Mahato because these operating conditions produce the expected conditions of PM production (col. 6, lines 40-45).
Regarding claim 5 which depends from claim 1, Mahato discloses wherein: the internal combustion engine includes a port injection valve (col. 7, lines 23-26 discloses a fuel injector upstream of the intake valve);
 the input to the mapping includes a collected amount variable that is a variable indicating a fuel amount collected in an intake system of the internal combustion engine; the acquiring process includes a process for acquiring the collected amount variable; and the PM amount calculation process is a process for calculating the PM amount based on the output of the mapping in which the collected amount variable is further included in the input to the mapping (col. 6, lines 33-37 disclose that fuel flow rate and a/f ratio are both monitored which together would keep track of how much fuel went to the intake).
Regarding claim 6 which depends from claim 1, Mahato discloses wherein: the input of the mapping includes an air-fuel ratio detection variable (col. 6, line 34) that is a variable related to a detection value of an air-fuel ratio sensor (col. 12, lines 53-55) located at an upstream side of the filter; the acquiring process includes a process for acquiring the air-fuel ratio detection variable; and the PM amount calculation process is a process for calculating the PM amount based on the output of the mapping in which the air-fuel ratio detection variable is further included in the input to the mapping (col. 6, lines 21-55 discloses how operating conditions of the engine produce an expected condition like PM levels).
Regarding claim 7 which depends from claim 1, Kuboshima discloses wherein: the storage device stores plural types of the mapping data; and the PM amount calculation process includes a selecting process for selecting the mapping data used to calculate the PM amount from the plural types of mapping data (paragraph 8 and 43 disclose a first and second type of mapping data and fig. 4 shows the selection).
Regarding claim 8 which depends from claim 7, Kuboshima discloses wherein: the mapping data includes high-temperature mapping data and low-temperature mapping data, the high-temperature mapping data being data defining the mapping when the temperature of the internal combustion engine is high, and the low-temperature mapping data being data defining the mapping when the temperature of the internal combustion engine is lower than the temperature of the internal combustion engine subject to the high- temperature mapping data; and the selecting process includes a process for selecting one of the high-temperature mapping data and the low-temperature mapping data as the mapping data used to calculate the PM amount in accordance with the temperature of the internal combustion engine (disclosed in paragraph 46 all the data points are corrected using intake temperature and so there is effectively multiple values that are selected based on the temperature via this correction).
Regarding claim 9 which depends from claim 1, Mahato discloses wherein: 
the input of the mapping includes the temperature of the filter; the acquiring process includes a process for acquiring the temperature of the filter (col. 5, lines 57-65 discloses the temperature sensors which correlates to the disclosure of col. 6, lines 21-55 that discloses these conditions can be known and mapped so as to correlate to PM on a map); 
the mapping includes an emission amount mapping that outputs an emission amount of PM from the combustion chamber of the internal combustion engine to the exhaust passage having a variable other than the temperature of the filter among the variables acquired by at least the acquiring process as an input (col. 6, lines 29-32), 
an oxidation amount mapping that outputs an oxidation amount of PM collected by the filter having at least the PM amount before an update and the temperature of the filter as an input, and an update mapping that outputs the PM amount based on the PM amount before the update, the emission amount, and the oxidation amount (col. 4, lines 21-49 discloses how the system will control oxidation in order to regenerate the DPF filter which changes the amount of PM); 
the PM amount calculation process includes an emission amount calculation process for calculating the emission amount by inputting a variable other than the temperature of the filter among the variables acquired by at least the acquiring process to the emission amount mapping, an oxidation amount calculation process for calculating the oxidation amount by inputting at least the PM amount before the update and the temperature of the filter to the oxidation amount mapping, and an update process for updating the PM amount by inputting the PM amount before the update, the emission amount, and the oxidation amount to the update mapping (the system keeps track of the PM in order to determine when to regenerate the filter which then updates the amount of PM on the filter).
Regarding claim 10 which depends from claim 9, Mahato discloses wherein: 
the data defining the emission amount mapping includes high-temperature emission amount mapping data and low-temperature emission amount mapping data, the high-temperature emission amount mapping data being data defining the emission amount mapping when the temperature of the internal combustion engine is high, and the low- temperature emission amount mapping data being data defining the emission amount mapping when the temperature of the internal combustion engine is lower than the temperature of the internal combustion engine subject to the high-temperature emission amount mapping data; and the emission amount calculation process includes a selecting process for selecting data used to calculate the emission amount from the high-temperature emission amount mapping data and the low-temperature emission amount mapping data in accordance with the temperature of the internal combustion engine (col. 6, lines 21-55 discloses keeping track of the operation of the engine and temperature of the emission/exhaust is one of the variable tracked which would be done at high and low temperatures).
Regarding claim 11 which depends from claim 18, Mahato discloses wherein: a raising operation unit is an operation unit of the internal combustion engine and used to raise the temperature of the filter; and the operation process includes a regeneration process for combusting the PM collected by the filter by operating the raising operation unit when the PM amount is greater than or equal to a specified amount (col. 4, lines 36-58 discloses one regeneration process).
Regarding claim 12 which depends from claim 18, Kuboshima discloses wherein the operation process includes: a determination process for determining whether the filter has an anomaly based on a detection value of a pressure difference of an upstream side and downstream side of the filter (50), the flow rate of the fluid entering the filter (paragraph 45 discloses monitoring the intake flow rate which effects the flow rate of fluid into the filter which causes the filter to overheat if the flow rate goes low), and the PM amount (50 is used to determine the PM amount); and a notification process for operating a notification device to issue a notification indicating that there is anomaly in the filter when determined that there is an anomaly in the determination process (fig. 2 determines the anomaly and corrects for it).
Regarding claim 13 which depends from claim 1, Mahato discloses A PM amount estimation system comprising: the execution device and the storage device recited in claim 1, wherein the execution device includes a first execution device and a second execution device, the first execution device is installed in a vehicle and configured to execute the acquiring process, a vehicle-side transmitting process for transmitting the data acquired by the acquiring process to outside the vehicle, a vehicle-side receiving process for receiving a signal based on the PM amount calculated by the PM amount calculation process, and the second execution device is located outside the vehicle and configured to execute an external-side receiving process for receiving the data transmitted by the vehicle-side transmitting process, the PM amount calculation process, and an external-side transmitting process for transmitting a signal based on the PM amount calculated by the PM amount calculation process to the vehicle (col. 21 discloses the different possible ways that computers can be used in the vehicle and exterior to the vehicle and transmitting data etc.).
Regarding claim 14, Kuboshima discloses A data analysis device comprising: 
a second execution device; and 
a storage device recited (144 disclosed as a laptop) wherein: a first execution device, the second execution device, and the storage device configure a PM amount estimation system, the PM amount estimation system is applied to a filter that collects PM from exhaust gas discharged to an exhaust passage of an internal combustion engine, the storage device is configured to store mapping data that is data defining a mapping that outputs a PM amount collected by the filter, the mapping having a flow rate variable and at least one of an intake air temperature variable and a wall surface variable as an input, the intake air temperature variable being a variable related to a temperature of air drawn into the internal combustion engine, the wall surface variable being a variable related to a cylinder wall surface temperature of the internal combustion engine, and the flow rate variable being a variable indicating a flow rate of a fluid entering the filter, the first execution device and the second execution device are configured to execute: an acquiring process for acquiring the flow rate variable and at least one of the intake air temperature variable and the wall surface variable, and a PM amount calculation process for calculating the PM amount based on the output of the mapping having the data acquired by the acquiring process as the input, the mapping data includes data learned by machine learning, the input of the mapping includes an increase variable, the increase variable being a variable that is an increase amount of a required injection amount with respect to a base value of a fuel amount calculated for making an air-fuel ratio of an air-fuel mixture in a combustion chamber a target air-fuel ratio; the acquiring process includes a process for acquiring the increase variable, the PM amount calculation process is a process for calculating the PM amount based on the output of the mapping in which the increase variable is further included in the input to the mapping, the first execution device is installed in a vehicle and configured to execute the acquiring process, a vehicle-side transmitting process for transmitting the data acquired by the acquiring process to outside the vehicle, and a vehicle-side receiving process for receiving a signal based on the PM amount calculated by the PM amount calculation process, and the second execution device is located outside the vehicle and configured to execute an external-side receiving process for receiving the data transmitted by the vehicle-side transmitting process, the PM amount calculation process, and an external-side transmitting process for transmitting a signal based on the PM amount calculated by the PM amount calculation process to the vehicle (The limitations of this claim have been addressed by claims 1 and 13 above).
Regarding claim 15, Mahato discloses A control device for an internal combustion engine, the control device comprising: a first execution device (150) wherein the first execution device, a second execution device, and a storage device configure a PM amount estimation system, the PM amount estimation system is applied to a filter that collects PM from exhaust gas discharged to an exhaust passage of an internal combustion engine, the storage device is configured to store mapping data that is data defining a mapping that outputs a PM amount collected by the filter, the mapping having a flow rate variable and at least one of an intake air temperature variable and a wall surface variable as an input, the intake air temperature variable being a variable related to a temperature of air drawn into the internal combustion engine, the wall surface variable being a variable related to a cylinder wall surface temperature of the internal combustion engine, and the flow rate variable being a variable indicating a flow rate of a fluid entering the filter, the first execution device and the second execution device are configured to execute: an acquiring process for acquiring the flow rate variable and at least one of the intake air temperature variable and the wall surface variable, and a PM amount calculation process for calculating the PM amount based on the output of the mapping having the data acquired by the acquiring process as the input, the mapping data includes data learned by machine learning, the input of the mapping includes an increase variable, the increase variable being a variable that is an increase amount of a required injection amount with respect to a base value of a fuel amount calculated for making an air-fuel ratio of an air-fuel mixture in a combustion chamber a target air-fuel ratio, the acquiring process includes a process for acquiring the increase variable, the PM amount calculation process is a process for calculating the PM amount based on the output of the mapping in which the increase variable is further included in the input to the mapping, the first execution device is installed in a vehicle and configured to execute the acquiring process, a vehicle-side transmitting process for transmitting the data acquired by the acquiring process to outside the vehicle, and a vehicle-side receiving process for receiving a signal based on the PM amount calculated by the PM amount calculation process, and the second execution device is located outside the vehicle and configured to execute an external-side receiving process for receiving the data transmitted by the vehicle-side transmitting process, the PM amount calculation process, and an external-side transmitting process for transmitting a signal based on the PM amount calculated by the PM amount calculation process to the vehicle (The limitations of this claim have been addressed by claims 1 and 13 above).
Regarding claim 16, Mahato discloses a receiver comprising hardware configuring part of a PM amount estimation system, wherein a first execution device, a second execution device, and a storage device configure the PM amount estimation system, the PM amount estimation system is applied to a filter that collects PM from exhaust gas discharged to an exhaust passage of an internal combustion engine, the storage device is configured to store mapping data that is data defining a mapping that outputs a PM amount collected by the filter, the mapping having a flow rate variable and at least one of an intake air temperature variable and a wall surface variable as an input, the intake air temperature variable being a variable related to a temperature of air drawn into the internal combustion engine, the wall surface variable being a variable related to a cylinder wall surface temperature of the internal combustion engine, and the flow rate variable being a variable indicating a flow rate of a fluid entering the filter, the first execution device and the second execution device are configured to execute: an acquiring process for acquiring the flow rate variable and at least one of the intake air temperature variable and the wall surface variable, and a PM amount calculation process for calculating the PM amount based on the output of the mapping having the data acquired by the acquiring process as the input, the mapping data includes data learned by machine learning, the input of the mapping includes an increase variable, the increase variable being a variable that is an increase amount of a required injection amount with respect to a base value of a fuel amount calculated for making an air-fuel ratio of an air-fuel mixture in a combustion chamber a target air-fuel ratio, the acquiring process includes a process for acquiring the increase variable, the PM amount calculation process is a process for calculating the PM amount based on the output of the mapping in which the increase variable is further included in the input to the mapping, the first execution device is installed in a vehicle and configured to execute the acquiring process, a vehicle-side transmitting process for transmitting the data acquired by the acquiring process to outside the vehicle, and a vehicle-side receiving process for receiving a signal based on the PM amount calculated by the PM amount calculation process, the second execution device is located outside the vehicle and configured to execute an external-side receiving process for receiving the data transmitted by the vehicle-side transmitting process, the PM amount calculation process, and an external-side transmitting process for transmitting a signal based on the PM amount calculated by the PM amount calculation process to the vehicle, and the receiver is configured to execute the vehicle-side receiving process (The limitations of this claim have been addressed by claims 1 and 13 above).
Regarding claim 18 which depends from claim 1, Mahato discloses wherein the execution device is further configured to execute an operation process for operating predetermined hardware in accordance with the PM amount (fig. 4).
Regarding claim 19 which depends from claim 17, Mahato discloses  further comprising operating predetermined hardware in accordance with the PM amount with the execution device (fig. 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 and 10, 11 of copending Application No. 16/922259 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because where the copending application is more specific as to what is claimed when controlling the engine the instant application is anticipated since it more broadly covers similar subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 04/25/22 have been fully considered but they are not persuasive.  Applicant argues on page 16 that the Mahato reference fails to use a variable that provides an increase amount of fuel from a base amount.  This amendment is addressed above as being an obvious variant of a system that inputs the total fuel injection amount since this system would know the base amount and the increase amount would simply need to added to determine the total amount.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747